Citation Nr: 1606647	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to non-service-connected death pension benefits.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to November 1957, and from December 1957 to September 1972.  The Veteran died in January 2010.  The appellant is the surviving spouse of the Veteran.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the RO in St. Paul, Minnesota, which, in pertinent part, denied death pension and accrued benefits.

In the June 2011 substantive appeal, via a VA Form 9, the appellant requested a hearing before the Board as to the issues on appeal.  A subsequent August 2015 report of general information conveys that VA called the appellant to confirm whether she would be attending the scheduled October 2015 hearing.  The appellant informed VA that she was no longer able to drive and asked that the Board hearing request be withdrawn.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2015).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The appellant's countable income exceeds the limit for purposes of entitlement to non-service-connected death pension benefits.

2.  A claim for VA benefits was not pending at the time of the Veteran's death in January 2010.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to payment of non-service-connected death pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2015); VA Manual M21-1, Part I, Appendix B (2010-14).

2.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In June 2010, VA issued the appellant VCAA notice which informed of the evidence generally needed to support a claim for non-service-connected death pension and accrued benefits, what actions needed to be undertaken, and how VA would assist in developing the claim.  The June 2010 VCAA notice was issued to the appellant prior to the July 2010 rating decision on appeal.  The issues were readjudicated in April 2011 and July 2011 statements of the case (SOC); therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the duty to assist in this case, all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Further, as will be explained below, because the law, and not the facts, is dispositive of the issues on appeal, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Non-Service-Connected Death Pension

VA pays non-service-connected death pension to the surviving spouse of a veteran of a period of war who met certain requirements.  38 U.S.C.A. § 1541.  As the Veteran served on active duty for a period of 90 days or more and such period began during a period of war, this service meets the service requirements under 
38 U.S.C.A. § 1521(j), such that he was a veteran of a period of war for purposes of entitlement to non-service-connected pension and for purposes of eligibility of his survivors for non-service-connected death pension benefits.  See also 38 C.F.R. 
§ 3.3(a)(3); (b)(4).  As the surviving spouse of a veteran of a period of war, the appellant is eligible to receive non-service-connected death pension benefits if other income criteria are met.

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g).

The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12, and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.

In the instant case, when the appellant filed her claim for VA pension benefits as a surviving spouse in March 2010, the maximum death pension amount was $7,933.  Further, the maximum death pension amount for a surviving spouse without a dependent child for 2011 was $8,219, for 2012 was $8,359, for 2013 was $8,458, and for 2014 was $8,630.  See 38 C.F.R. § 3.23; M21-1, Part I, Appendix B (2010-14).

In the March 2010 claim, the appellant advanced having monthly Social Security Administration (SSA) benefits of $1,110 per month, or $13,320 per year.  Further, the appellant noted having $31,000 in an individual retirement account (IRA).  In a subsequent June 2010 statement, the appellant again advanced having $31,000 in the IRA.  No other assets or sources of income were identified.

Subsequent inquiries with SSA, including in July 2011, reflect that the appellant was in receipt of SSA benefits totalling $1,206 per month from January 2010, or $14,472 per year.  Further, a July 2011 report of defense finance and accounting service (DFAS) conveys that the appellant began receiving survivor benefit plan (SBP) payments in January 2010.  Benefits totaled $1,002 per month, or $12,024 per year.  As such, as of January 2010, the appellant had a yearly income of $26,496 (or $25,344 if considering the appellant's advanced SSA benefits in March 2010).

As to continuing medical expenses, in 2010 the appellant paid $96.40 per month, or $1,156.80 per year, in Medicare expenses.  A March 2010 invoice reflects that the appellant paid $7,931.34 for the Veteran's funeral.  A subsequent April 2011 report of general information also conveys that the appellant paid the burial amount in full.  In a November 2014 rating decision, the appellant was awarded service-connected burial benefits under 38 U.S.C.A. § 2307.  As such, the appellant would have been reimbursed $2,000 for the Veteran's funeral by VA.  38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. § 3.1704 (2015).  No other evidence relevant to the death pension benefits claim has been received.

Even accounting for the Veteran's funeral expenses paid for by the appellant and the appellant's yearly Medicare expenses, the appellant's countable income exceeds the maximum death pension rates discussed above in all years; therefore, the appellant is not entitled to payment of death pension benefits.  This is a case where the law is dispositive.  Basic eligibility for VA non-service-connected death pension benefits is precluded based on the appellant's countable income, and thus, the Board must deny the appeal.  As the disposition of this issue is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.    

In denying death pension, the RO informed the appellant that she may reapply for death pension when her income drops or her medical expenses increase.  The Board encourages the appellant to reapply for VA death pension if as yet unreported changes in her SSA income and medical expenses make it possible that her countable income is (or was for any period) less than the applicable maximum pension rate.

While the Board is sympathetic to the appellant's circumstances, nonetheless, the income limits for entitlement to VA non-service-connected death pension, and the factors that may be considered in calculating countable income, are established by law, and the Board is bound by that law.  Eligible survivors are entitled to payment of non-service-connected death pension only when their countable income is less than the maximum annual rate for that pension.  As the appellant's countable income for the reported periods was not less than the applicable maximum pension rates, the Board must deny entitlement to payment of non-service-connected death pension benefits.

Accrued Benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  An application for accrued benefits must be filed within one year after 

the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In the instant case, the Veteran died in January 2010.  The appellant filed the initial application for VA benefits in March 2010, within one year of the Veteran's death; however, the record shows that the Veteran had no claims for benefits pending prior to or at the time of death.  Most recently, a claim for service connection for posttraumatic stress disorder, a bilateral knee disorder, headaches, hypertension, and a low back disorder was denied in an unappealed September 2008 Board decision.  The September 2008 Board decision was final when issued.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  This denial stemmed from the Veteran's only formal request for service-connected benefits, which was received in December 2004.

The Board acknowledges that in July 2000 VA received an informal claim from the Veteran requesting service connection for a right ankle disability (which would be subsequently service connected as part of the December 2004 claim) and "prostate problems."  A corresponding July 2000 letter conveyed that documents to support the informal claim would be forthcoming.  In August 2000, VA sent the Veteran a letter asking for additional information, and requested that the Veteran fill-out and return the enclosed VA Form 21-526, Application for Compensation or Pension, with any applicable evidence to complete a formal claim.  The Veteran was informed that the evidence must be received by VA within one year from the date of the letter.  See 38 C.F.R. § 3.158 (2015).  While the Veteran subsequently went 

on to apply for, and receive, service connection for a right ankle disability as part of a subsequent formal December 2004 claim, no VA Form 21-526 and/or evidence relevant to the prostate issue was received by VA within one year of the July 2000 informal claim.  

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  The claimant must then "return the formal claim to VA within one year to make the date of receipt of the informal claim an appropriate effective date for the claim."  Servello, 3 Vet. App. at 198.  In this case, the Veteran did not file a formal claim within one year of the July 2000 letter requesting that the Veteran complete an enclosed VA claim form (VA Form 21-526) and to send any appropriate evidence to support the claim.  As such, the Veteran did not complete a claim for service connection for prostate problems.  38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 198-200.  

Further, the record reflects that the issue of service connection for prostate problems was never again raised, formally or informally, by the Veteran prior to death.  For these reasons, the Board finds that the issue of entitlement to service connection for prostate problems was not pending before VA at the time of the Veteran's death.

As above, this is a case where the law is dispositive.  Entitlement to accrued benefits is precluded because the Veteran had no pending claims at the time of 

death; thus, the Board must deny this issue.  As the disposition of this issue is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to non-service-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


